 


114 HR 628 IH: Steve Gleason Act of 2015
U.S. House of Representatives
2015-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 628 
IN THE HOUSE OF REPRESENTATIVES 
 
January 30, 2015 
Mrs. McMorris Rodgers (for herself, Mr. Scalise, and Mr. Paulsen) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title XVIII of the Social Security Act to provide Medicare beneficiary access to eye tracking accessories for speech generating devices and to remove the rental cap for durable medical equipment under the Medicare Program with respect to speech generating devices. 
 
 
1.Short titleThis Act may be cited as the Steve Gleason Act of 2015. 2.Providing Medicare beneficiary access to eye tracking accessories for speech generating devices (a)In generalSection 1861(n) of the Social Security Act (42 U.S.C. 1395x(n)) is amended by inserting and eye tracking and gaze interaction accessories for speech generating devices furnished to individuals with a demonstrated medical need for such accessories after appropriate organizations). 
(b)Effective dateThe amendment made by subsection (a) shall apply with respect to devices furnished on or after January 1, 2016. 3.Removing the rental cap for durable medical equipment under Medicare with respect to speech generating devices (a)In generalSection 1834(a)(2)(A) of the Social Security Act (42 U.S.C. 1395m(a)(2)(A)) is amended— 
(1)in clause (ii), by striking or at the end; (2)in clause (iii), by adding or at the end; and 
(3)by inserting after clause (iii) the following new clause:  (iv)which serves as a speech generating device or which is an accessory that is needed for the individual to effectively utilize such a device,. 
(b)Effective dateThe amendments made by this section shall apply with respect to devices furnished on or after July 1, 2015.  